Exhibit 10.3

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2003 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT AND DIVIDEND EQUIVALENT RIGHTS

AWARD AGREEMENT

ISSUED PURSUANT TO THE

2008-2010 RESTRICTED SHARE UNIT PROGRAM

This RESTRICTED SHARE UNIT AND DIVIDEND EQUIVALENT RIGHTS AWARD AGREEMENT (the
“Award Agreement”), dated as of the 20th day of February, 2008, is between
Pennsylvania Real Estate Investment Trust, a Pennsylvania business trust (the
“Trust”), and                                          (the “Grantee”), a “Key
Employee” under the Pennsylvania Real Estate Investment Trust 2003 Equity
Incentive Plan (the “Plan”).

WHEREAS, the Trust’s Executive Compensation and Human Resources Committee (the
“Committee”) established the Pennsylvania Real Estate Investment Trust 2008-2010
Restricted Share Unit Program (the “Program”) under the Plan for specified Key
Employees under the Plan;

WHEREAS, the Plan provides for the award of “Performance Shares” (as defined in
the Plan) (which award is referred to as a “Restricted Share Unit” or an “RSU”
in the Program and herein) to participants following the attainment of a
designated corporate performance goal, and of dividend equivalent rights
(“DERs,” as defined in the Plan) with respect to such Restricted Share Units;

WHEREAS, the Program designates a corporate performance goal that determines if
and the extent to which Shares will become deliverable to a participant in the
Program based on his or her Restricted Share Units;

WHEREAS, the Grantee may defer delivery of his or her Shares (if deliverable)
until a later date and, if so deferred, the Grantee will be awarded additional
DERs with respect to such Shares; and

WHEREAS, DERs awarded with respect to Restricted Share Units and deferred Shares
will be expressed as a dollar amount, which will be applied to “purchase”
additional Restricted Share Units and notional shares of the Trust, as
applicable (on which DERs will also be awarded), and will be settled in actual
shares of the Trust (and in cash to the extent the Grantee’s account holds a
fractional Restricted Share Unit or notional share);

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:



--------------------------------------------------------------------------------

1. Potential Award of Shares

(a) The Grantee is hereby awarded a number of initial “Base Units” (as defined
in the Program) equal to              Restricted Share Units. The Grantee’s Base
Units will increase in number pursuant to the “purchase” of additional
Restricted Share Units with DERs, as described in subsections (b) and (e) below.

(b) The Grantee is hereby awarded a DER with respect to each of his or her Base
Units, as such number of units may be increased from time to time pursuant to
subsection (e) below. If the Grantee makes a deferral election under
Section 4(f) of the Program, the Grantee shall also be awarded DERs with respect
to each deferred Share.

(c) The Trust hereby promises to deliver to the Grantee the number of Shares
that Grantee becomes entitled to under Section 4 of the Program (if any). Unless
the Grantee elects to make a deferral election pursuant to Section 4(f) of the
Program, in which case Shares will be delivered in accordance with such
election, the Shares shall be delivered on March 1, 2011 or, in the event of a
“Change in Control” (as defined in the Program) prior to January 1, 2011, on the
fifth calendar day after the end of the “Measurement Period” (as defined in the
Program) (the “Delivery Date”). This Award Agreement is in all respects limited
and conditioned as hereinafter provided, and is subject in all respects to the
terms and conditions of the Program and the Plan now in effect and as they may
be amended from time to time; provided, that no amendment may adversely affect
an issued Award Agreement without the written consent of the affected Grantee.
The terms and conditions of the Program and the Plan are incorporated herein by
reference, made a part hereof, and shall control in the event of any conflict
with any other terms of the Award Agreement.

(d) Pursuant to Section 4(c) of the Program, if the Grantee’s employment with
the “Employer” (as defined in the Program) (i) is terminated by the Employer for
reasons other than for “Cause” (as defined in the Program), (ii) is terminated
by the Grantee for “Good Reason” (as defined in the Program), (iii) terminates
on account of the Grantee’s death, or (iv) terminates as a “Disability
Termination” (as defined in the Program), in each case on or before the last day
of the Measurement Period, the Grantee shall nevertheless be eligible to receive
Shares under the Program (or not) as though the Grantee had remained employed by
the Employer through the end of the Measurement Period. If the Grantee’s
employment with the Employer terminates for any other reason, the Grantee shall
forfeit all of the Base Units (and all of the Shares that may have become
deliverable with respect to such Base Units) subject to the RSUs the Participant
was granted under the Program.

(e) DERs awarded with respect to Restricted Share Units will be expressed as a
specific dollar amount equal in value to the amount of dividends paid on an
actual Share on a specific date (the “Dividend Date”) during the Measurement
Period, multiplied by the Grantee’s Base Units as of the Dividend Date. The
Committee will apply the dollar amount to “purchase” full and fractional
Restricted Share Units at “Share Value” (as defined in the Program), which will
be subject to Section 4(a) of the Program, and on which DERs thereafter will
also be awarded. The Grantee’s additional Restricted Share Units will be
replaced by issued Shares (and by cash, to the extent the Grantee holds a
fractional Restricted Share Unit) and delivered to the Grantee (if at all) in
accordance with Section 4 of the Program.

 

- 2 -



--------------------------------------------------------------------------------

DERs awarded with respect to deferred Shares will also be expressed as a
specific dollar amount equal in value to the amount of dividends paid on an
actual Share on a Dividend Date during the deferral period, multiplied by the
number of Shares still deferred by the Grantee as of the Dividend Date. The
Committee will apply the dollar amount to “purchase” full and fractional
notional shares at the closing price on the Dividend Date, on which DERs
thereafter will also be awarded. The Grantee’s notional shares will be recorded
in a bookkeeping account, and will be 100% vested. The Grantee’s notional shares
will be replaced by issued Shares (and by cash, to the extent the Grantee holds
a fractional notional share) and delivered to the Grantee (if at all) in
accordance with Section 4 of the Program.

2. Share Certificates. Certificates for Shares delivered pursuant to the Program
shall be registered in the Grantee’s name (or, if the Grantee so requests, in
the name of the Grantee and the Grantee’s spouse, jointly with right of
survivorship).

3. Transferability. The Grantee may not, except by will or by the laws of
descent and distribution, assign or transfer his or her Restricted Share Units
or notional Shares. The Grantee may assign or transfer, in whole or in part,
Shares delivered hereunder pursuant to the Program.

4. Withholding of Taxes. The obligation of the Trust to deliver Shares shall be
subject to applicable federal, state and local tax withholding requirements. If
the amount includible in the Grantee’s income as a result of the delivery of
Shares is subject to the withholding requirements of applicable tax law, the
Grantee, subject to the provisions of the Plan and such withholding rules as may
be applicable (the “Withholding Rules”), may satisfy the withholding tax, in
whole or in part, by electing to have the Trust withhold Shares (or by returning
Shares to the Trust) pursuant to the Withholding Rules. Such Shares shall be
valued, for this purpose, at their “Fair Market Value” (as defined in the Plan)
on the Delivery Date Such election must be made in compliance with and subject
to the Withholding Rules, and the Trust may not withhold Shares in excess of
that number necessary to satisfy the minimum federal, state and local income tax
and Social Security (“FICA”) withholding requirements. Notwithstanding the
foregoing, the Trust may limit the number of Shares withheld to the extent
necessary to avoid adverse accounting consequences.

5. Share Retention Requirements. For purposes of the share retention
requirements of the Trust’s governance guidelines, the Shares issued to the
Grantee under the Program shall be treated as though they were restricted shares
that became vested upon issuance. However, any share retention requirement that
results from this provision shall immediately lapse upon the Participant’s
termination of employment with the Employer.

6. Recoupment Policy. The Grantee hereby agrees that any Shares delivered under
this Award Agreement shall be subject to the Trust’s “Recoupment Policy” as in
effect on the date the Restricted Share Units are granted under this Award
Agreement, and as subsequently amended.

7. Governing Law. This Award Agreement shall be construed in accordance with,
and its interpretation shall be governed by, applicable federal law and
otherwise by the laws of the Commonwealth of Pennsylvania (without reference to
the principles of the conflict of laws).

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust has caused this Award Agreement to be duly
executed by its duly authorized officer and the Grantee has hereunto set his or
her hand all as of the day and year first above written.

 

PENNSYLVANIA REAL ESTATE

INVESTMENT TRUST

By:  

 

 

Grantee

 

- 4 -